FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                              -'.




6/4/2015                                                      COANo. 12-14-00207-CR
LUSK, CHARLES EDWARD Tr. Ct. No. 241-0128-14                           PD-0689-15
The appellant's pro se petition for discretionary review has this day been received
and filed.                           %§£l£>
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLE
                                                                                                                    1
                             CATHY LUSK
                                                                            O    /""
                             1517 W. FRONT, ROOM 354                                                     3T U
                                                                                H>
                                                                            sx_i(T                       % 2:
                                                                                            <
                             TYLER, TX 75701                                                             £-0
                                                                                            -..*>•
                                                                                                         o O
                             * DELIVERED VIA E-MAIL *
                                                                                                         •a    -H

                                                                            gpJV       ^_                "g O
                                                                                       ——^»              ft)   TI
                                                                           -~^ f         on
                                                                            ^\ V
                                                                            m\ r                     _   ^     m

                                                                                                         '
                                                                                   \